Citation Nr: 1026362	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for residuals of strokes, 
including as due to hypertension.

3.  Entitlement to a chronic respiratory disorder, including as 
due to asbestos exposure.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from August 1968 to April 
1974.  He appaerently had some unconfirmed service in the United 
States Naval Reserve from approximately March 1975 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A 
December 2003 rating decision, in pertinent part, denied 
entitlement to service connection for chronic upper respiratory 
infections as due to exposure to asbestos and, a June 2006 rating 
decision, in pertinent part, denied service connection for 
hypertension and strokes and entitlement to a TDIU.  The Veteran 
perfected an appeal as to the RO's determinations and 
jurisdiction of his case is currently with the VA RO in St. 
Petersburg, Florida.

In March 2008, the Veteran testified during a hearing at the RO 
in St. Petersburg before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought does 
not require any technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows that symptoms he is experiencing and that are causing him 
disability...[and] it is the Secretary who know the provisions of 
title 38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A claimant 
may satisfy this requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); 
see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the 
effect that, when determining the scope of a claim, the Board 
must consider "the claimant description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that 
claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to 
the effect that the Board is required to consider all issues 
raised either by the claimant or the evidence of record); 
38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, 
and Clemons, the Board has recharacterized the Veteran's 
respiratory disorder claim as indicated on the title page.  
Additionally, as discussed below, because his representative 
asserts in May 2010 written argument that service connection for 
chronic sinusitis is warranted, the Board will consider that 
condition as part of his chronic respiratory disorder claim. 

The issue of entitlement to service connection for kidney disease 
including as due to service-connected diabetes mellitus, type II, 
was raised in a May 2010 written statement from the Veteran's 
representative and by the record (see October 2009 VA outpatient 
record diagnosing the Veteran with chronic kidney disease due to 
diabetes mellitus and hypertension), but has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate consideration and 
adjudication.  The representative also addressed an apportionment 
claim that has not been certified for appellate consideration and 
is referred to the AOJ for consideration (see May 2010 
representative's statement at page 2).  

The issues of entitlement to service connection for strokes and a 
chronic respiratory disorder, and a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was 
granted by the RO in an August 2005 rating decision.

2.  Giving the Veteran the benefit of the doubt, it is more 
likely than not that the medical evidence of record demonstrates 
that his hypertension is permanently made worse by or related to 
his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, hypertension is 
proximately due to or aggravated by his service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) substantially 
amended the provisions of Chapter 51 of Title 38 of the United 
States Code, concerning the notice and assistance to be afforded 
to claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2009)).  In view of the 
favorable disposition of this appeal, discussed below, we find 
that VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under the VCAA.

Also, during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim. Id.  In a March 2006 letter, the RO provided 
the Veteran with notice consistent with the Court's holding in 
Dingess.  In addition, information concerning effective dates and 
ratings for hypertension will be provided by the RO.  If 
appellant then disagrees with any of those actions, he may appeal 
those decisions.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claim.

II.	Factual Background and Legal Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

The Veteran contends that he has hypertension that he attributes 
to his service-connected diabetes mellitus.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as cardiovascular-
renal disease including hypertension, may be also be established 
on a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d). ACDUTRA includes full-time duty performed 
for training purposes by members of the Reserves.  38 C.F.R. § 
3.6(c).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Thus, service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Service connection for diabetes mellitus, type II, was granted by 
the RO in an August 2005 rating decision.

The Veteran maintains that his hypertension is due to his 
service-connected diabetes mellitus and that the disorders were 
diagnosed at the same time.  During his March 2008 Board hearing, 
the Veteran said that his hypertension was diagnosed after his 
diagnosis of diabetes (see March 2008 hearing transcript at page 
14).

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Fed. Reg. 
52744-52747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 
3.310(b)).

Service medical records are essentially negative for any 
reference to diagnosis or complaints of, or treatment for, 
hypertension.

Post service, private medical records, dated from 2000 to 2010, 
reflect the Veteran's diagnosis of diabetes mellitus in 
approximately 1993 with later-dated records showing a diagnosis 
of hypertension.

The post service medical records also include a February 6, 2006 
signed statement from G.S.D., M.D., the Veteran's private 
physician, to the effect that the Veteran's hypertension was 
secondary to his diagnosis of type II diabetes.  

However, in May 2006, a VA examiner opined that it was at least 
as likely as not that the Veteran's essential hypertension was 
not due to his diabetes mellitus and that there was no evidence 
of kidney disease due to diabetes mellitus.  

According to October 2009 VA medical records, the Veteran had 
chronic kidney disease secondary to likely diabetes 
mellitus/hypertension.

As the competent medical evidence of record shows, in February 
2006, Dr. G.S.D., the Veteran's treating physician, opined that 
the Veteran's hypertension was due to his service-connected 
diabetes mellitus, type II.  However, in May 2006, a VA examiner 
opined that the Veteran's hypertension was not due to service-
related diabetes mellitus and the Veteran did not have kidney 
disease.  Thus, the Board finds that the evidence is equally 
balanced as to whether the Veteran has hypertension related to 
his service-connected diabetes mellitus, type II.  Accordingly, 
in resolving doubt in the Veteran's behalf, the Board concludes 
that service connection for hypertension, as due to the Veteran's 
service-connected diabetes-mellitus, type II, is in order.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

ORDER

Service connection for hypertension, including as due to service-
connected diabetes mellitus, type II, is granted.

REMAND

The Veteran seeks service connection for residuals of strokes and 
for a chronic respiratory disorder.  

The Veteran has variously asserted that his stroke residuals were 
due to his hypertension.  According to a November 10, 2005 report 
from D.M.W., M.D., a neurologist, upon review of the results of a 
repeat magnetic resonance image (MRI) performed in October 2005, 
the clinical assessment included strokes that were increasing in 
number.  A November 22, 2005 VA psychiatry progress note 
indicates that the Veteran provided his psychiatrist with the 
neurologist's report reflecting an increased number of lacunar 
infarcts in both hemispheres that progressed since September 2004 
imaging.  

A May 2006 VA neurological examination report indicates that the 
Veteran recently underwent a MRI on May 3, 2006 and the report 
would be sent via facsimile transmission to VA (it does not 
appear to be in the claims file).  The VA examiner diagnosed 
status post cerebral vascular accident with no discernible 
significant neurological deficit at present.  This examiner 
opined that it was not likely that the Veteran's stroke was 
directly caused by diabetes, but then stated that "diabetes and 
hypertension are comorbid factors which are risk factors for 
cerebrovascular disease".  A February 2007 VA radiology report 
of a computed tomography (CT) of the Veteran's head revealed no 
intracerebral hemorrhage, no focal area of low density to suggest 
infarct, no lacunar infarcts, no subdural hemorrhages, and no 
subdural hygromas.  Results of a September 2009 CT of his brain 
performed by VA showed no acute intracranial pathology.

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether he has stroke 
residuals due to service or that were caused or aggravated by the 
service-connected diabetes mellitus or hypertension, or is 
otherwise related to this pathology.  As such, the Board will 
defer consideration of the Veteran's claim for service connection 
for stroke residuals until the requested development is 
completed.  See Allen, supra.

The Veteran also seeks service connection for a chronic 
respiratory disorder, including a claim that it is due to 
asbestos exposure in s ervice.  The Board notes that the December 
2003 rating decision also denied service connection for hay fever 
and asthma and the Veteran did not appeal those determinations.  
Shortly before the December 2003 rating decision on appeal, the 
Veteran submitted additional medical information and a written 
statement noting that Dr. G.S.D.'s nurse resubmitted "the 
respiratory, and sinus diagnosis".  

In the August 2005 statement of the case regarding this claim, 
the RO conceded that the Veteran had minimal asbestos exposure.  
A March 2004 private medical report from G.R.K., M.D., a 
pulmonologist, indicates that the Veteran was evaluated for 
possible lung damage due to exposure to asbestos.  The Veteran 
was noted to have mild asthma and chronic sinusitis that 
aggravated his asthma but, in this medical specialist's opinion, 
it was unlikely that the Veteran had a chronic variable 
immunodeficiency or bronchiectasis based on clinical test and 
examination findings.  However, a November 2, 2005 signed 
statement from Dr. G.S.D., the Veteran's treating physician, is 
to the effect that he treated the Veteran for many years and that 
he suffered from chronic respiratory disease that "could be" 
related to asbestos exposure.  

As mentioned above, in the May 2010 written statement, the 
Veteran's service representative argues that the Veteran has 
chronic sinusitis that is related to service and points to 
treatment for such in the service medical records.  Service 
treatment records reflect that the Veteran was seen for 
complaints of, and treatment for, congested sinuses in December 
1968 and January 1969, and an upper respiratory infection in 
March 1971.  Post-service, private and VA medical records reflect 
treatment for sinusitis, including in August 2002 and March 2007.  
A November 2009 VA medical record indicates that the Veteran was 
seen for follow-up for chronic obstructive pulmonary disease 
(COPD) and that his past medical history included sinus problems. 

The Board believes that the Veteran should be afforded a VA 
examination to determine the etiology of any chronic respiratory 
disorder, including sinusitis, found to be present.

The Veteran also seeks entitlement to a TDIU.  

The law provides that a TDIU may be granted upon a showing that 
the veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

Under 38 C.F.R. § 4.16(a), if there is only one service-connected 
disability, the disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  The Veteran's service connected disabilities 
are: posttraumatic stress disorder (PTSD), evaluated as 50 
percent disabling; diabetes mellitus, type II, evaluated as 20 
percent disabling; and peripheral neuropathy of the left and 
right lower extremities, each evaluated as 10 percent disabling.  
The Veteran's combined evaluation is 70 percent.  Therefore, he 
does meet the percentage prerequisites for entitlement to a total 
disability evaluation based on individual unemployability due to 
service connected disorders under 38 C.F.R. § 4.16(a).  Given the 
Board's decision herein, granting service connection for 
hypertension, the RO will assign an appropriate disability 
evaluation and recalculate his combined evaluation.  

The record shows that the appellant is currently unemployed.  He 
alleges that his service-connected PTSD and diabetes mellitus, 
type II, prevent him from obtaining gainful employment.  The 
Board notes that there is no opinion as to the Veteran's 
unemployability and the effect of his service-connected 
disabilities on his employability.  Moreover, the Board notes 
that the appellant has additional disabilities that are not 
service-connected.  The Board finds that the appellant should be 
afforded an appropriate VA examination to determine whether he is 
unable to secure or maintain substantially gainful employment as 
a result of his service-connected disabilities.

Also, in a January 2008 signed statement, and during his March 
2008 Board hearing, the Veteran advised VA that he was 
"recently" granted disability benefits from the Social Security 
Administration (SSA) based upon his VA records (see March 2008 
hearing transcript at page 36).  He submitted a February 2008 
letter from SSA regarding his receipt of SSA payments.  Because 
SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and consider 
those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(2) (2009); see Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to 
acquire both SSA decision and supporting medical records 
pertinent to claim).

Additionally, the Veteran also evidently served in the United 
States Naval Reserve from approximately March 1975 to March 1980.  
Service examination reports, dated from 1974 to 1978, are in the 
claims file, but Naval Reserve service treatment records are not 
and should be obtained.  As well, the specific dates of the 
Veteran's active and inactive duty for training (ADUTRA and 
INADUTRA) should be obtained. 

Finally, recent VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), the Defense Personnel 
Records Information Retrieval System 
(DPRIS), and any other appropriate state 
and federal agency(ies) and request the 
specific dates of the Veteran's ADUTRA and 
INADUTRA service in the United States 
Naval Reserve between 1974 and 1980, and 
his Naval Reserve service treatment 
records.  If these records or dates are 
unavailable, the responding agency(ies) 
should so state in writing and the Veteran 
and his representative so notified in 
writing.

2.	Contact the Social Security Administration 
and request copies of the administrative 
decision and all medical records 
considered in the Veteran's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be associated 
with the claims files.  If these records 
are not available, certification of such 
should be placed in the record.

3.	Obtain all medical records regarding the 
Veteran's treatment at the VA Medical 
Center in Tampa, Florida, for the period 
from January 2010 to the present, and from 
any additional VA and private medical 
providers identified by him, to 
specifically include receipt of the May 3, 
2006 MRI report, and any subsequent MRI 
reports, of his brain.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

4.	Schedule the Veteran for VA examination(s) 
by appropriate medical specialists (i.e., 
neurologist and otolaryngologist or 
pulmonologist, if available) to determine 
the etiology of any disorders manifested 
by residuals of a stroke and a chronic 
respiratory disorder, including sinusitis, 
(other than hay fever and asthma), found 
to be present.  The Veteran's claims files 
should be made available to the 
examiner(s) prior to the examination(s).  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

a.	Stroke Residuals:  

i.	The examiner should identify if 
the Veteran has any stroke 
residuals.

ii.	If stroke residuals are 
diagnosed, the medical 
specialist is requested to 
render an opinion as to whether 
it is at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed stroke 
residuals were caused by 
military service, or whether 
such an etiology or relationship 
is less than unlikely (i.e., 
less than a 50- 50 probability).

iii.	The examiner further should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that the Veteran's 
diagnosed stroke residuals were 
caused by or aggravated by his 
service-connected diabetes 
mellitus, type II, and/or his 
service-connected hypertension.  
The degree of stroke residuals 
that would not be present but 
for the service-connected 
diabetes mellitus, type 2, 
and/or hypertension, should be 
identified.  

iv.	A complete rationale is 
requested for any opinion 
rendered.

b.	Chronic Respiratory Disorder  

i.	The examiner should identify if 
the Veteran has a chronic 
respiratory disorder, including 
sinusitis, or another disorder 
(other than asthma or hay 
fever).

ii.	If chronic sinusitis, or other 
chronic respiratory disorder 
(other than asthma or hay fever) 
is diagnosed, the medical 
specialist is requested to 
render an opinion as to whether 
it is at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed respiratory 
disorder (other than asthma or 
hay fever) was caused by 
military service (including the 
findings noted in the Veteran's 
service treatment records dated 
in December 1968 and January 
1969 -reflecting treatment for 
congested sinuses; and in March 
1971-reflecting treatment for an 
upper respiratory infection), or 
whether such an etiology or 
relationship is less than 
unlikely (i.e., less than a 50-
50 probability).  In rendering 
an opinion, the examiner is 
particularly requested to 
comment on the likelihood that 
the findings noted in the 
Veteran's service treatment 
records reflect the onset of any 
currently diagnosed chronic 
sinusitis.

iii.	A complete rationale is 
requested for all opinions 
rendered. 

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.

5.	Schedule the Veteran for appropriate VA 
examination(s) to determine the effect of his 
service-connected compensable disabilities 
(PTSD, evaluated as 50 percent disabling; 
diabetes mellitus, evaluated as 20 percent 
disabling; left and right lower extremity 
peripheral neuropathy, each evaluated as 10 
percent disabling; and hypertension (rating 
to be determined)) on his employability. 

a.	The examiner(s) should offer an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran is unable to secure or 
maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities (PTSD, 
diabetes mellitus, type II, 
hypertension, and peripheral 
neuropathy of the left and right 
lower extremities).  

b.	The examination report(s) must 
include a complete rationale for all 
opinions and conclusions expressed.

6.	The AMC should review the medical opinion(s) 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the 
case to the examiner(s) if all questions 
posed were not answered.

7.	Then, readjudicate the Veteran's claims for 
service connection for residuals of strokes, 
including as due to service-connected 
hypertension, and a chronic respiratory 
disorder, including as due to asbestos 
exposure, and entitlement to a TDIU.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues on appeal 
since the April 2007 statement of the case 
and SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs	


